Citation Nr: 1519790	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hallux valgus, status post bunionectomy.

2.  Entitlement to an initial compensable evaluation for left hallux valgus.

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from December 2007 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2012.  A transcript is of record.

This claim was previously before the Board in March 2013, at which time the Board remanded it for additional development.  The requested development has been completed on the claims for increased evaluations for bilateral hallux, and those claims are properly before the Board for appellate consideration.  Additional development is needed on the issue of service connection for a back disability.

In March 2013, the Board incorrectly stated the current evaluation as left hallux valgus as 10 percent.  The issue been restated above to be entitlement to an initial compensable evaluation for left hallux valgus.

As discussed by the Board in March 2013, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A May 2014 statement withdrew the claim for a TDIU because the Veteran is working.  

The issues of service connection for a stomach disability, to include Gastroesophageal reflux disease (GERD), and acquired flatfoot has been raised by the record in a March 2015 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement service connection for a low back disability, to include as secondary to bilateral hallux valgus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The right hallux valgus, status post bunionectomy, is characterized by pain and moderately severe symptomatology.

2.  The left hallux valgus is characterized by pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for right hallux valgus, status post bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2014).

2.  The criteria for an initial evaluation of 10 percent for left hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and private treatment records.  The Veteran had a VA examination in June 2014.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Higher Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran had a VA examination in October 2007, and it was noted that she underwent a right foot bunionectomy and fourth toe straightening in 2005.  The Veteran did not feel that the surgery had changed her symptoms.  There was constant pain in her feet, with the right foot worse.  She had been walking three miles a day, but as of the examination could only walk a mile and a half on the elliptical machine.  The Veteran always wore square toed shoes, used shoe inserts, soaked her feet in a hot tub, and took 1000 mg. of ibuprofen a day.  The diagnosis was bilateral hallux valgus, status post bunionectomy on the right.  The Veteran reported worsening pain and swelling with repetitive motion.  She noted on her August 2008 VA Form 9 that surgery was recommended for the left foot.  

The Veteran had another VA examination in November 2008 at which she said that most of the pain was in the front half of the feet near the metatarsophalangeal joint of the great toe.  The examiner noted that x-rays had shown mild to moderate hallux valgus on the left and moderate hallux valgus on the right.  She had pain after walking for about four hours, at the end of the day, and when using stairs, and it had gotten worse since the last examination.  The Veteran ran a marathon in 2006 but had to stop running because of the pain.  There was a warm, tingling, burning feeling in the arches, and she did not wear orthotics or arch supports.

On examination there was pain to lateral compression.  The arch was tender to palpation on the right and was not tender on the left.  Bilateral dorsiflexion of the feet was 30 degrees, which was repeated three times without pain, and bilateral plantar flexion of the great toes was 15 degrees without pain, which was repeated three times without pain.  Plantar flexion of the ankles was 45 degrees, adduction was 25 degrees, abduction was 45 degrees, inversion was 30 degrees, and eversion was 10 degrees, all without pain and without reduced motion on repetitive testing.  There were calluses on the dorsum of the left foot.

The Veteran testified at the December 2012 hearing that pain on the right side caused her to have to kind of roll while walking, and it was painful to stand on her feet for more than four hours.  She felt that the pain on the left was equal and noted that surgery on the left foot was recommended.  There was also numbness in the right foot. 

The Veteran underwent another VA examination in June 2014 at which she was diagnosed with bilateral hallux valgus and was noted to be status post right bunionectomy with partial amputation of the toe on the right foot.  She reported pain with prolonged standing and walking and during cold weather.  The Veteran was able to function well in her job as a school nurse because she could sit longer than as a hospital nurse.  Flare-ups occurred daily with prolonged walking or standing.  Over the counter pain relievers provided temporary relief.  The examiner felt that the Veteran had mild or moderate symptoms bilaterally.  There was 15 degrees of angulation bilaterally.  During flare-ups the Veteran avoided prolonged walking.  There was not functional impairment of a severity that no effective function remained other than that which would be equally well served by an amputation without prosthesis.  X-rays of the right foot showed traumatic degenerative arthritis.  The examiner noted that the Veteran would have difficulty working in an occupation that required prolonged standing or walking.  On examination there were calluses and no loss on instep arch support or evidence of posterior tibial tendon damage.  There was tenderness with palpation of the bunions.  

When rating joints, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has consistently reported pain in her left foot, and her complaints are credible.  Therefore, she is entitled to an evaluation of 10 percent for left hallux valgus.

The record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for hallux valgus of the left foot.  An evaluation in excess of 10 percent is not available under Diagnostic Code 5280.  Furthermore, she does not qualify for an evaluation in excess of 10 percent under Diagnostic Code 5284 because the record does not show that the left hallux valgus is moderately severe.  See 38 C.F.R. § 4.71a.  The June 2014 VA examiner felt that the Veteran had moderate symptoms.  The pain from the left hallux valgus has been contemplated in the 10 percent evaluation under Diagnostic Code 5280.

As to the right foot, given the functional loss during flare-ups and resolving all doubt in favor of the Veteran, the Board finds that disability picture presented by the right hallux valgus is consistent with a moderately severe foot injury.  Therefore, the Veteran is entitled to a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board has considered the Veteran's pain, swelling, weakness and excess fatigability.  As discussed above, at the June 2014 VA examination, the Veteran reported pain and flare-ups from prolonged standing and walking.  The examiner noted that there were no signs of weakness, fatigability, incoordination, or instability.  Pain could significantly limit functional ability during flare-ups or when the feet were used repeatedly over a period of time.  However, the pain has been accounted for in the currently assigned evaluations.  As such, the currently assigned evaluations contemplate the Veteran's subjective complaints and the documented objective findings.  The assignment of ratings in excess of 10 percent for the left foot and 20 percent for the rights foot is not warranted at any time during the course of the appeal.

The record does not show that the Veteran has bilateral weak foot, claw foot (pes cavus), Morton's Disease, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable.  See 38 C.F.R. § 4.71a.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's bilateral hallux valgus.  See 38 C.F.R. § 4.71a.  In addition, the Veteran's service-connected disabilities, which also include hearing loss rated as noncompensable, have not caused marked interference with employment or frequent periods of hospitalization on a singular basis or in combination.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected bilateral hallux valgus, as the Court indicated can be done in this type of case.  Based upon the record, there has been no discernible period when the disabilities on appeal been more disabling than as currently rated. 


ORDER

An initial evaluation of 20 percent for right hallux valgus, status post bunionectomy, is granted.

An initial evaluation of 10 percent for left hallux valgus is granted.



REMAND

The Veteran had a VA examination in April 2012 for her low back disability.  X-rays showed mild L5-S1 degenerative changes.  The examiner opined that it was less likely than not proximately due to or the result of hallux valgus.  It was noted that according to medical literature hallux valgus can lead to a number of painful complications in and around the first metatarsophalangeal joint.  The Veteran had several other risk factors for the onset of back pain, including obesity and physically strenuous work.

The examiner, however, did not opine as to whether the lumbar spine disability was aggravated by the bilateral hallux valgus.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Furthermore, the examiner did not consider whether the hallux valgus could have caused the low back disability independent of the other risk factors.  As such, another VA examination is necessary to adjudicate this appeal.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a low back disability.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that she may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed her in-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any low back disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's low back disability is related to service or had its onset within one year of discharge from active duty.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability was caused or aggravated by her service-connected bilateral hallux valgus.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


